Citation Nr: 0503832	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to February 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was treated for periodic knee pain and 
diagnosed as having a patello-femoral syndrome during 
service.

3.  The veteran was not diagnosed as having degenerative 
joint disease of both knees during service or within one year 
of discharge from service.

4.  The veteran injured both knees and his back in a motor 
vehicle accident approximately eight years after his 
discharge from service.

5.  The veteran does not have a current knee disability that 
began during his period of service or as a consequence of his 
period of service.


CONCLUSION OF LAW

Degenerative joint disease of both knees was not incurred in 
or as a consequence of service, nor is it presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for arthritis of both 
knees, which is deemed to be a chronic disease under 
38 C.F.R. Section 3.309(a).  Because arthritis is a chronic 
disease, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in February 
1988, the evidence must show that a chronic disease manifest 
to a degree of ten percent by February 1989 in order for 
service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The evidence clearly shows that the veteran injured his right 
knee shortly after entering service.  He presented for 
treatment in August 1985 and related having fallen down 
several times beginning in November 1984.  He was treated 
several times with complaints of knee pain and determined to 
have a patello-femoral syndrome.  Upon discharge examination 
in January 1988, it was noted that the veteran had bilateral 
crepitus on manipulation of the patellae; there was no 
finding of degenerative joint disease of the knees.

The veteran underwent re-enlistment examination in April 1990 
and related that he was in good health and taking no 
medication.  The veteran also placed a check mark in the 
"no" box for "trick" or locked knee.  The physician who 
examined him at that time did not find any knee disability.  
There was no diagnosis of degenerative joint disease of the 
knees.

The veteran filed an application for VA compensation benefits 
in June 2000 and stated that he hurt his knees in 1985.  His 
post-service treatment records, however, include complaints 
of knee and back pain following a 1996 motor vehicle 
accident.  In fact, it was noted on a number of occasions 
during treatment in 2000 and 2001 that the veteran expressed 
the opinion that all of his physical problems started after 
his motor vehicle accident, that it was a life-changing 
accident.  Additionally, there is absolutely no reference to 
an in-service injury in the veteran's post-service treatment 
records.

The veteran testified before the Board in July 2004 that he 
fell twice during service and injured both knees, that his 
knee problems had been continuous since 1985, and that he had 
not experienced any post-service injury to the knees.  The 
veteran stated that he had performed sedentary work since his 
period of active service and subsequent service in the 
Reserves and that he had not performed any activities that 
would have caused him to develop degenerative arthritis of 
the knees.  He testified that there was no additional 
evidence for VA to obtain in order to substantiate his claim.


Given the evidence as outlined above, the Board finds that 
the veteran certainly injured his knees during service and 
received treatment while on active service.  He had crepitus 
in both knees at the time of discharge, but no degenerative 
disorder.  Additionally, when examined a little over two 
years after discharge from service, he still did not have a 
degenerative disorder of the knees and described himself to 
be in good health without a knee disability.  It was not 
until after a post-service knee injury that the veteran 
sought compensation and there is nothing in the medical 
record to suggest that current knee disabilities stem from 
anything other than the motor vehicle accident that the 
veteran described to treating medical professionals as 
changing his life but interestingly elected not to discuss at 
his hearing before the Board even when specifically asked 
about injury to the knees subsequent to service.  
Accordingly, the absence of evidence of a degenerative 
disorder within one year of discharge from service coupled 
with the evidence of an intervening injury leads the Board to 
find that the veteran does not have a current knee disability 
that began during his period of service, as a consequence of 
his period of service, or a degenerative disorder that is 
presumed to have been incurred during his period of service.  
Thus, the veteran's claim of entitlement to service 
connection for degenerative joint disease of both knees is 
denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).


The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him the opportunity to 
give personal testimony before the Board.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran testified before the 
Board in July 2004 that there was no additional evidence to 
be obtained to substantiate his claim.

The veteran's representative has requested that this case be 
remanded in order for a VA examination to be performed.  The 
representative asserts that a medical opinion is necessary to 
determine if any currently diagnosed knee disability is 
related to the in-service patello-femoral syndrome.  The 
Board has carefully considered this assertion in conjunction 
with the claims folder, but finds that VA has fully met its 
duty to assist the veteran because the medical evidence of 
record clearly shows that the veteran did not have a 
degenerative disorder of the knees two years after discharge 
from service and he had what he described as a life-changing 
motor vehicle accident subsequent thereto in which he injured 
his knees.  The Board specifically finds that the veteran is 
not prejudiced by not having been scheduled for a VA 
examination because he underwent a complete physical 
examination by a service physician in April 1990 and the 
medical records clearly show his current state of disability.  
As such, remanding this claim would cause an unnecessary 
delay in the veteran's quest for a final disposition.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for degenerative joint disease of both 
knees is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


